Ludbeing, C. J.
This suit'was commenced by attaching the interests or shares of three of the owners of the steamboat Bart Able, on a debt created by them, before W. C. Harrison, the other joint owner of' the boat, had acquired an interest in the boat.
W. C. Harrison moved to dissolve the attachment, on the ground that the owners were commercial partners, and he resided in this State. There was judgment maintaining the attachment, and the-defendants appealed.
The defendants cite the cases of Converse. Kennett & Co. v. Steamer Lucy Robinson, 15 An. 434; 2 An. 962; 5 An. 262: 13 An. 290, and 10 An. 726, in support of tlie position assumed by them in asking to have-the attachment dissolved. If the debt sued upon had been contracted by-the partnership, of which W. C. Harrison formed a member, these-authorities would be in point. But the evidence shows that the debt was contracted by John G. Prather, W. G. Thorwogoii and J. W. Terrill, before Harrison became a part owner of the steamboat, or connected with the partnership engaged in running the boat.
In the case of Owen v. Davis, 15 An. 22, this court recognized tlie right of the creditors of the absent joint owners of a steamboat to-attach their shares, and to have a privilege resulting from the attachment, entitling them to be paid by preference over the ordinary creditors of the commercial partnership engaged in running the boat.
The law authorizes the property of an absent debtor to bo attached in this State. It would be singular if by transferring an undivided interest in the property, the debtor could deprive tlie creditor of this right against his remaining interest.
It is therefore ordered that the judgment of the lower court be-affirmed, with costs of appeal.